DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/794,914, filed on February 19, 2020. Claims 1-14 are pending in this application and have been rejected below. 

Priority
The Examiner has noted the Applicant is claiming Priority from Provisional Application 62/807,440 filed February 19, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) filed on April 29, 2020 and January 26, 2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are directed towards a server and claims 8-14 are directed towards a method a, both of which are among the statutory categories of invention.
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite utilizing sub-dispatching capabilities for filling driver positions.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, creating a job owned by a head dispatcher, the job including a total number of driver positions to fill; creating for each intermediary dispatcher, an intermediary job owned by the intermediary dispatcher, the intermediary job including the intermediary number of driver positions to fill; receiving driver assignments from the head dispatcher and the at least one intermediary dispatcher constitutes methods based on managing personal behavior, as well as, business relations. The recitation of a processor interconnected with a memory and communications interface does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claim 8 recites certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites sending, to at least one intermediary dispatcher, a confirmation request to confirm an assignment of the at least one intermediary dispatcher to fill an intermediary number of the total number of driver positions of the job; responsive to an affirmative response to the confirmation 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including a processor interconnected with a memory and communications interface and repository amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0016]; [0024]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 2-6 and 9-13 recites receiving, storing and obtaining limitations which are considered insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claims 2-7 recites the processor at a high-level of generality such that it amounts to no more than a generic computer component used as a tool to apply the abstract idea; MPEP 2106.05(f). Claims 6 and 13 recites receiving data from a global positioning system. The global positioning system is merely used as a tool to gather information and therefore amounts to no more than an insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, Claims 4, 5, 7, 11, 12, and 14 recite steps that further narrow the abstract idea.  Therefore claims 2-7 and 9-14 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leoni et al., U.S. Publication No. 2018/0046964 [hereinafter Leoni], and further in view of Arena et al., U.S. Publication No. 2019/0196502 [hereinafter Arena].

Referring to Claim 1, Leoni teaches: 
A server for filling driver positions for a job, the server comprising:
a memory storing a job repository (Leoni, [0057]-[0058]), “The server 110 may store received or determined information in, for example, a database 140…”;
a communications interface (Leoni, [0060]), “The server 200 may include a network interface 266 such that it may access the network to send or receive information”; (Leoni, [0088]);
a processor interconnected with the memory and the communications interface, the processor to (Leoni, [0060]), “the system may be entirely or partially implemented on one or 
create, in the job repository, a job owned by a head dispatcher (Leoni, [0042]), “the platform allows stakeholders to… create load delivery requests”; (Leoni, [0045]), “`Job` refers to a task, usually a delivery task involving a load that is picked up by a driver at a pick-up point and dropped off at a drop-off point”; (Leoni, [0053]), “`Job creator` refers to any stakeholder that may schedule a load delivery through the platform”; (Leoni, [0100]), “The job creation process 800 may be completed by `job creators` or any stakeholder typically involved in scheduling a load delivery, such as a receiver, shipper, carrier, dispatcher, or broker. In a step 802, a job creator may provide load details, such as a size of the load, a weight of the load, a description of the contents of the load, and other details…”; 
send, to at least one intermediary dispatcher, a confirmation request to confirm an assignment of the at least one intermediary dispatcher to fill an intermediary number of the total number of driver positions of the job (Leoni, [0101]), “the job creator and other stakeholders (e.g., origin and destination site owners) may approve the job, at which point the job creator may publish the job to a load board in a further step 808 or assign the job to a driver in a further step 810”; and 
receive, via the communications interface, driver assignments from the head dispatcher and the at least one intermediary dispatcher (Leoni, [0079]), “load management 412 allows stakeholders to schedule a load delivery, assign the delivery to available drivers, view and update 
Leoni teaches drivers, carriers, dispatchers, receivers, shippers, and brokers scheduling load deliveries through a platform that integrates with current trucking workflow and provides a digital marketplace through which various stakeholders may manage load deliveries and share information with other stakeholders (see par. 0041; 0053), but Leoni does not explicitly teach: 
the job including a total number of driver positions to fill; 
responsive to an affirmative response to the confirmation request, store a dispatcher association between the at least one intermediary dispatcher and the intermediary number of driver positions to fill; 
create, in the job repository, for each intermediary dispatcher, an intermediary job owned by the intermediary dispatcher, the intermediary job including the intermediary number of driver positions to fill;
store, based on the driver assignments, driver associations between driver identifiers and the driver positions;
output a driver roster for the job based on the driver associations, the driver roster indicating, for each driver position of the job, driver information based on the driver identifier associated with the driver position.
However Arena teaches: 
the job including a total number of driver positions to fill (Arena, [0074]), “logistics management platform 220 can analyze the information included in the request to determine whether the request includes a minimum number of drivers”; (Arena, [0009]), “a request for a schedule that assigns a team of drivers and a fleet of vehicles to a set of deliveries”; 

create, in the job repository, for each intermediary dispatcher, an intermediary job owned by the intermediary dispatcher, the intermediary job including the intermediary number of driver positions to fill (Arena, [0064]), “a virtual agent to create, modify, and/or provide a delivery schedule that assigns a team of drivers to perform a set of deliveries”;
store, based on the driver assignments, driver associations between driver identifiers and the driver positions (Arena, [0065]), “A schedule can be used to assign a set of delivery routes to a team of drivers and a fleet of vehicles, such that the team of drivers and the fleet of vehicles are able to use the set of delivery routes to perform the set of deliveries. The schedule can be stored electronically via a scheduling program”; (Arena, [0073]); 
output a driver roster for the job based on the driver associations, the driver roster indicating, for each driver position of the job, driver information based on the driver identifier associated with the driver position (Arena, [0043]), “Logistics management platform 220 includes one or more devices capable of receiving, storing, generating, processing, and/or providing information associated with scheduling a set of deliveries”; (Arena, [0073]), “The first set of parameters needed to generate the new schedule can include a parameter identifying a driver and vehicle (e.g., at least one driver and vehicle is needed to generate the new schedule), a 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the jobs and scheduling in Leoni to include the driver and roster limitations as taught by Arena. The motivation for doing this would have been to improve the method of creating jobs by scheduling a load delivery in Leoni (see par. 0099) to efficiently include the results of a fleet manager for a shipping company that can schedule a team of drivers to perform a set of deliveries (see Arena par. 0001).

Referring to Claim 2, the combination of Leoni in view Arena teaches the server of claim 1. Leoni further teaches: 
wherein the processor is further configured to prior to storing the driver associations, send, to each driver associated with the driver identifiers, a driver confirmation request to confirm the driver assignment to the driver position (Leoni, [0103]), “In a step 852, the driver may accept a job, i.e., accept to deliver a particular load described in a job…”; (Leoni, [0046]), 

Referring to Claim 3, the combination of Leoni in view Arena teaches the server of claim 2. Leon further teaches: 
wherein the processor is to store each driver association only responsive to an affirmative response to the driver confirmation request (Leoni, Fig. 12B; [0124]), “Selecting the deny button 1214 may cause the corresponding card to vanish and remaining cards to move to the top of the list”.

Referring to Claim 4, the combination of Leoni in view Arena teaches the server of claim 1. Leoni further teaches: 
wherein to output the driver roster, the processor is to:
for each driver position of the job: determine if an assigned entity for the driver position is an intermediary dispatcher or a driver (Leoni, [0078]), “personal and company profiles”;
if the assigned entity is a driver, obtain driver information (Leoni, [0101]), “If assigned to a driver as in step 810, the driver's name may be searched by name or selected from a list of available drivers”; (Leoni, [0078]), “Personal profile data comprise user information, including at least the name and the role of the user and any licensing and certification information for the user”;
if the assigned entity is an intermediary dispatcher: obtain an intermediary driver roster for the intermediary job owned by the intermediary dispatcher (Leoni, [0049]), “Carrier: a 
substitute driver information from the intermediary driver roster for the driver in a corresponding driver position (Leoni, [0119]), “The reference number and Unique ID may actually be alphanumeric and may automatically increment based on a previously entered reference number. Alternately or in addition, entry of a reference number may prompt a list of previously used reference numbers, the delivery info of any of which may be used to populate the fields of the current delivery being scheduled, such as pick-up details, drop off details, load details, or driver details”; (Leoni, [0127]; [0143]).

Referring to Claim 8, Leoni teaches: 
A method for filling driver positions for a job, the method comprising:
Claim 8 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 9 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 10 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 11 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Leoni et al., U.S. Publication No. 2018/0046964 [hereinafter Leoni], in view of Arena et al., U.S. Publication No. 2019/0196502 [hereinafter Arena], and further Wei et al., U.S. Publication No. 2009/0326991 [hereinafter Wei]. 

Referring to Claim 5, the combination of Leoni in view Arena teaches the server of claim 1. Leoni teaches delivery status (see par. 0079) and a map showing the route of the load delivery (see par. 0153) and Arena teaches assigning a team of drivers and a fleet of vehicles to a set of deliveries (see par. 0009), but the combination of Leoni in view of Arena does not explicitly teach: 
wherein the processor is further to:
receive a request from a requesting entity to view a real-time map of drivers associated with the job;
determine a viewable job owned by the requesting entity, the viewable job selected from the job and the intermediary job based on the requesting entity;
obtain the driver roster for the viewable job; and 
display the real-time map of drivers associated with the viewable job.
However Wei teaches: 
wherein the processor is further to:

determine a viewable job owned by the requesting entity, the viewable job selected from the job and the intermediary job based on the requesting entity (Wei, [0052]), “The operation module includes a user interface screen 500 as illustrated in FIG. 3A which includes real time map tracking screen 60 that shows the operator the position of all vehicles dispatched by the operator from the beginning to the end of a job”;
obtain the driver roster for the viewable job (Wei, [0049]-[0050]), “Vehicle data collection service module 54 collects and monitors vehicle data on each vehicle in the fleet…The data/state logging service module 55 reviews logging as well as vehicle position and status information received real time during a trip”;
display the real-time map of drivers associated with the viewable job (Wei, [0052]), “The operation module includes a user interface screen 500 as illustrated in FIG. 3A which includes real time map tracking screen 60 that shows the operator the position of all vehicles dispatched by the operator from the beginning to the end of a job”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the maps in Leoni to include the real-time map limitations as taught by Wei. The motivation for doing this would have been to improve the method of mapping routs of load deliveries in Leoni (see par. 0153) to efficiently include the results of operator tracking of current fleet status (see Wei par. 0019).

Referring to Claim 6, the combination of Leoni in view Arena teaches the server of claim 5. Leoni teaches delivery status (see par. 0079) and a map showing the route of the load delivery (see par. 0153), but the combination of Leoni in view of Arena does not explicitly teach:
wherein to display the real-time map, the processor is to:
after receiving a start signal from a driver, receive global positioning system (GPS) data including a location of the driver; and
update the real-time map to reflect the location of the driver.
However Wei teaches: 
wherein to display the real-time map, the processor is to:
after receiving a start signal from a driver, receive global positioning system (GPS) data including a location of the driver (Wei, [0040]), “Every time route status changes (e.g. from garage out to pickup arrival or route started) CPS module 10 triggers the backend system to stamp the time and save the GPS location for the status change”; (Wei, [0052]), “real time map tracking screen 60 that shows the operator the position of all vehicles dispatched by the operator from the beginning to the end of a job”;
update the real-time map to reflect the location of the driver (Wei, [0040]), “Every time route status changes (e.g. from garage out to pickup arrival or route started) CPS module 10 triggers the backend system to stamp the time and save the GPS location for the status change”; (Wei, [0052]), “real time map tracking screen 60 that shows the operator the position of all vehicles dispatched by the operator from the beginning to the end of a job”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the maps in Leoni to include the real-time map limitations as taught by Wei. The motivation for doing this would have been to improve the method of 

Referring to Claim 7, the combination of Leoni in view Arena teaches the server of claim 6. Leoni teaches delivery status (see par. 0079) and a map showing the route of the load delivery (see par. 0153), but the combination of Leoni in view of Arena does not explicitly teach:
wherein the processor is further to update the real-time map to reflect a status of the driver.
However Wei teaches: 
wherein the processor is further to update the real-time map to reflect a status of the driver (Wei, [0045]), “provides a user interface for fleet live (real-time) map tracking”; (Wei, [0064]), “The real-time vehicle data collection on every move of every vehicle in the fleet allows the vehicles' movements to be tracked and monitored in real time”; (Wei, [0052]; [0068]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the maps in Leoni to include the real-time map limitations as taught by Wei. The motivation for doing this would have been to improve the method of mapping routs of load deliveries in Leoni (see par. 0153) to efficiently include the results of operator tracking of current fleet status (see Wei par. 0019).

Claim 12 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claim 13 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Claim 14 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burnett, (US 20160012391 A1) – A platform that allows for interaction between shippers and carriers through the internet is provided. The platform allows for shippers to post their shipping needs, for carriers to post their equipment and workforce availability, and for both shippers and carriers to bid on the opportunity to use equipment or provide shipping services, respectively. In addition to facilitating interaction which leads to hiring or service providing contracts, the platform can provide tools to track each shipment, to estimate the arrival time of each shipment, to account for delivery or shipment exceptions, to estimate the cost for any shipment, to estimate the break-even point for any shipment, to generate proof of delivery, to suggest shipments or equipment availability to optimize efficiency or best meet needs, or any combination thereof. 

Juncker, (US 20070162537 A1) - Other applications that may be provided by embodiments of MAP 200 include, but are not limited to: mobile document capture, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/CRYSTOL STEWART/Primary Examiner, Art Unit 3624